DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-26 have been cancelled.
Claims 27-51 are pending.

Claim Objections
Claims 41-43 and 49-50 are objected to because of the following informalities:

Claims 41-43 and 49-50 recite "/", for example and/or and maximum transmission unit (MTU) size/maximum segment size (MSS).  It renders the claims unclear because it has an alternative meaning which does not positively identify the claims limitation.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:



Claims 27-44 and 46-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims that mix machine/device and method limitations are indefinite when the boundaries are unclear.

Claim 27 recites, in the preamble, “A network node for performing segmentation on behalf of a transmitting node, the network node comprising a processor and memory, wherein the processor is configured to provide:”, and thus claim is a machine/device claim.

Yet, in the body of the claim recites a method “a reception protocol stack configured to receive network layer packet data units each including a transport layer service data unit from the transmitting node”,  “wherein the transport layer service data units encapsulate application data and are devoid of a transport layer header facilitating reliability of the data delivery between the network node and the transmitting node”, and “wherein the transmission protocol stack includes a transport layer having a transport layer protocol that segments the service data units into segments and adds a transport layer header to the segments prior to their transmission to the receiving node” without 

The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005).

Claims 28-35 are depending on claim 27 and therefore they are also rejected under 35 U.S.C. 112, second paragraph.

Claim 36 recites, in the preamble, “A network node for registering a segmentation-offload for a transmitting node, the network node comprising a processor and memory, wherein the processor is configured to:”, and thus claim is a machine/device claim.

Yet, in the body of the claim recites a method “receive a segmentation offload request from a transmitting node connected to the network node via a network; in response to receipt of said segmentation offload request, create virtual network function implementing a reception protocol stack for reception of application data from the transmitting node and a transmission protocol stack for transmission of the application data towards the receiving node, wherein said transmission protocol stack implements segmentation of the application data at a transport layer of the transmission protocol stack, assign a tunnel endpoint identifier to the virtual network function for facilitating network layer tunneling of the application data from the transmitting node to the network 

The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005).

Claims 37-44 are depending on claim 36 and therefore they are also rejected under 35 U.S.C. 112, second paragraph.

Claim 46 recites, in the preamble, “A client node for registering a segmentation-offload at a network node, the client node comprising a processor and memory, wherein the processor is configured to:”, and thus claim is a machine/device claim.

Yet, in the body of the claim recites a method “transmit a segmentation offload request to the network node connected to the client node via a network; receive a segment offload response from the network node, the segment offload response comprising a tunnel endpoint identifier; and configure, in response to the segment offload response, a network layer tunneling protocol of a transmission protocol stack provided by the client node to tunnel network layer protocol data units to the network node using the tunnel endpoint identifier, wherein said network layer protocol data units encapsulate application data and are devoid of a transport layer header facilitating reliability of the data delivery between the network node and the client node” without any machine/device required by the machine/device claim, which create confusion when directed infringement occurs. 

The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005).

Claims 47-51 are depending on claim 46 and therefore they are also rejected under 35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (Pub. No.: US 20070177608 A1), hereinafter Ding, in view of Conner et al. (Pub. No.: US 20070047547 A1), hereinafter Conner, and further in view of Golshan et al. (Pub. No.: US 20040146054 A1), hereinafter Golshan.

With respect to claim 27, Ding teaches A network node for performing segmentation on behalf of a transmitting node, the network node comprising a processor and memory, wherein the processor is configured to provide: 
configured to receive network layer packet data units each including a transport layer service data unit from the transmitting node ([0048], a sender, when conducting data segmentation and concatenation, may encapsulate different types of the SDU information into different PDUs for transmission. In an alternative way, a receiver, when reassembling the data, may make a special processing of a PDU including an end indicator of the SDU…), 
wherein the transport layer service data units encapsulate application data ([0048], a sender, when conducting data segmentation and concatenation, may encapsulate different types of the SDU information into different PDUs for transmission); 
wherein the processor is further configured to provide to transmit the service data units towards a receiving node ([0030], transmit the service data units towards a receiving node); 
segments the service data units into segments ([0015], the sender segments the SDU).  

Ding does not explicitly teach a reception protocol stack, a transmission protocol stack, wherein the transmission protocol stack includes a transport layer having a transport layer protocol.

However, Conner teaches a reception protocol stack ([0050], reception protocol stack), a transmission protocol stack ([0035], transmission protocol stack), wherein the transmission protocol stack includes a transport layer having a transport layer protocol ([0035], the transmission protocol stack, for example, the VoIP stack of FIG. 1).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Conner, a reception protocol stack, a transmission protocol stack, wherein the transmission protocol stack includes a transport layer having a transport layer protocol, into the teachings of Ding, in order to reduce or compress the dynamic fields in a resulting RoHC header on the transmission side and decompress these fields, if desired, on the reception side (Conner, [0012]).

The combination of Ding and Conner does not explicitly teach devoid of a transport layer header facilitating reliability of the data delivery between the network node and the transmitting node, and adds a transport layer header to the segments prior to their transmission to the receiving node.

However, Golshan teaches devoid of a transport layer header facilitating reliability of the data delivery between the network node and the transmitting node ([0066], A header is added to each 20-byte segment prior to transmission), and adds a transport layer header to the segments prior to their transmission to the receiving node ([0066], A header is added to each 20-byte segment prior to transmission).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Golshan, devoid of a transport layer header facilitating reliability of the data delivery between the network node and the transmitting node, and adds a transport layer header to the segments prior to their transmission to the receiving node, into the teachings of Ding and Conner, in order to efficiently transmission of data between storage area networks (Golshan, [0006]).

With respect to claim 45, this claim recites a network node of claim 27, and it is rejected for at least the same reasons.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Conner, in view of Golshan, and further in view of Kozlovsky et al. (patent No.: US 9723112 B1), hereinafter Kozlovsky.

With respect to claim 32, the combination of Ding, Conner, and Golshan does not explicitly teach wherein the network layer in the transmission protocol stack and/or the reception protocol stack is Internet Protocol (IP).

However, Kozlovsky teaches wherein the network layer in the transmission protocol stack is Internet Protocol (IP) (Abstract, a data transmission protocol stack comprising a TCP layer that exchanges data processed by a host, and an IP layer that transports datagrams encapsulating the data to routers in the WAN, and a UDP-based transmission layer).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Kozlovsky, wherein the network layer in the transmission protocol stack is Internet Protocol (IP), into the teachings of Ding, Conner, and Golshan, in order to optimize data transfers among distributed data centers (Kozlovsky, column 1, lines 6-7).

Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over LEUNG et al. (Pub. No.: US 20120082161 A1), hereinafter LEUNG, in view of Connor et al. (Pub. No.: US 20070153797 A1), hereinafter Connor, and further in view of Ulupinar et al. (Pub. No.: US 20100260129 A1), hereinafter Ulupinar.

With respect to claim 36, LEUNG teaches A network node for registering a segmentation-offload for a transmitting node, the network node comprising a processor and memory, wherein the processor is configured to: 
receive a offload request from a transmitting node connected to the network node via a network (figure 2, [0031], SGW receives the offload request message); 
in response to receipt of said offload request, create virtual network function implementing a reception protocol stack for reception of application data from the transmitting node and a transmission protocol stack for transmission of the application data towards the receiving node, wherein said transmission protocol stack implements segmentation of the application data at a transport layer of the transmission protocol stack (figure 2, [0032], In step 2, the SGW 118 sends the offload request message through the radio network tunnel. This radio network tunnel starts from the SGW 118 and ends at the eNodeB 102 that serves the IP address associated with the selected packet), 
to the virtual network function for facilitating network layer tunneling of the application data from the transmitting node to the network node via said network (figure 2, [0032], radio network tunnel for facilitating network layer tunneling of the application data from the transmitting node to the network node via said network); and 
transmit a segment offload response to the transmitting node, the offload response (figure 2, [0032], In step 4, the SGW 118 receives one of the broadcasted offload query messages on the radio network tunnel and SGWs 118, in turn, relays the received offload query message to the PGW 116 using the core network tunnel that is associated with the radio network tunnel the query message was received on).

LEUNG does not explicitly teach a segmentation offload request.

However, Connor teaches a segmentation offload request ([0027], a segmentation offload request).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Connor, a segmentation offload request, into the teachings of LEUNG, in order to deliver bulk data with high throughput and low processor utilization, and deliver other packets with lower latency than the bulk data (Connor, [0001]).

The combination of LEUNG and Connor does not explicitly teach assign a tunnel endpoint identifier.

However, Ulupinar teaches assign a tunnel endpoint identifier ([0061], Core network 106 can also assign an identifier, such as a downlink (DL) -tunnel endpoint identifier).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Ulupinar, assign a tunnel endpoint identifier, into the teachings of LEUNG and Connor, in order to route data packets among multiple access points (Ulupinar, [0003]).
 
With respect to claim 37, LEUNG teaches wherein the offload request comprises an Internet protocol (IP) address of a receiving node ([0031]).

LEUNG does not explicitly teach a segmentation offload request.

However, Connor teaches a segmentation offload request ([0027], a segmentation offload request).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Connor, a segmentation offload request, into the teachings of LEUNG, in order to deliver bulk data with high throughput and low processor utilization, and deliver other packets with lower latency than the bulk data (Connor, [0001]).

With respect to claim 38, LEUNG teaches wherein the wherein the processor is configured to establish a transport layer connection with the receiving node using the IP address ([0031], the PGW 116 sends an offload request message to the IP address that originally transmitted the detected data packet (i.e. UE 100)).

With respect to claim 39, Connor teaches wherein the transport layer connection is a TCP connection ([0023, 0027]).

Allowable Subject Matter

Claims 28-31, 33-35, and 40-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 46-51 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 46-51 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:
In claim 46, configure, in response to the segment offload response, a network layer tunneling protocol of a transmission protocol stack provided by the client node to tunnel network layer protocol data units to the network node using the tunnel endpoint identifier, wherein said network layer protocol data units encapsulate application data and are devoid of a transport layer header facilitating reliability of the data delivery between the network node and the client node in combination with other limitations recited in claim 46.

Note that the first closest prior art LEUNG, discloses “This disclosure relates to a system and method for offloading selected data traffic in logical tunnels to the Internet. The offloading provides another data path for selected data traffic that can relieve the burden on a mobile operator's network, such as the backhaul and core networks. As the proliferation of data rich content and increasingly more capable mobile devices has continued, the amount of data communicated over mobile operator's networks has increased. Upgrading the existing network that was designed for voice calls is not desirable or practical for many mobile operators. This disclosure provides systems and methods for offloading data to the Internet at a router to relieve congestion on the mobile operator's network” (please see abstract); transmit a offload request to the network node connected to the client node via a network (figure 2, [0031]).  However, LEUNG fails to disclose or render obvious the above italic as claimed.

Note that the second closest prior art Connor, discloses “Some embodiments discussed herein may interleave one data transmission request with one or more segments of another data transmission request. In one embodiment, updated context information from a previous segment is used to transmit a next segment” (please see abstract); a segmentation offload request ([0027], a segmentation offload request).  However, Connor fails to disclose or render obvious the above italic as claimed.

Note that the third closest prior art Ulupinar, discloses “Systems and methodologies are described that facilitate packet routing among relay nodes in a wireless network. Bearer quality of service (QoS) mapping is provided for internet protocol (IP) relays by utilizing differentiated services (DiffServ) code point (DSCP) values to determine a bearer for communicating related packets. In addition, SDF filtering at a gateway node can be modified to route packets over certain tunnels to provide QoS for the packets” (please see abstract); and a tunnel endpoint identifier ([0061], Core network 106 can also assign an identifier, such as a downlink (DL) -tunnel endpoint identifier).  However, Ulupinar fails to disclose or render obvious the above italic as claimed.

In view of the above, references LEUNG, Connor, and Ulupinar individually or in-combination fails to reasonably suggest, or render obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469